DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leptien US 2012/0019017.
Regarding claim 5, Leptien discloses a method comprising the steps of A. locating a plant container containing a plant, the plant container (22) comprising a lip (26a), B. grabbing a positioning device (implied, the device is a utensil), said positioning device comprising: i. an extension arm (12), ii. a hook (14) rigidly connected to said extension arm, wherein said hook is a single J- shaped hook (at 18) rigidly connected to said extension arm and comprising a flattened, rectangular-shaped tip for engaging said plant container lip (Leptien, Figure 3), and iii. a handle (10) rigidly connected and perpendicular to said extension arm, wherein said handle is meant to be grabbed by a users hand, C. utilizing said hook to grasp said lip (26a) to move said plant container (22), and C. dragging said and positioning plant container containing a plant to a predetermined position (Leptien, ¶0022: lines 5-7, ¶0005).
Regarding claim 7, Leptien further discloses said hook is engaged with said lip when said hook is between said lip and said plant container (Leptien, Figure 2B).
Regarding claim 8, Leptien further discloses said plant container is a nursery pot (Leptien, abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leptien US 2012/0019017in view of Freiling et al US 2004/0217609. 
Regarding claim 6, Leptien discloses the method of claim 1 but does not disclose said hook and said handle being welded to said extension arm at opposite ends of said extension arm. Freiling teaches a hook and handle of a positioning device being welded to opposite ends of an extension arm (Freiling, ¶0019). It would have been obvious to one of ordinary skill in the art at  the time of the invention to modify the positioning device of Leptien so that the hook and handle were welded, as taught by Freiling, as to securely to connect the hook and handle to the extension arm.  

Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive. 
Leptien, and Leptien in view of Freiling disclose the claimed device and the newly added claim limitations, as discussed above. Leptien shows a single hook which meets the claim limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642